Citation Nr: 0209672
Decision Date: 08/12/02	Archive Date: 11/06/02

DOCKET NO. 00-02 385               DATE AUG 12, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Whether the veteran is entitled to an increased rating for
tinnitus, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel 

INTRODUCTION 

The veteran served on active duty from October 1972 to September
1978

The current appeal comes before the Board of Veterans' Appeals
(Board) from a December rating decision issued by the Montgomery,
Alabama, Regional Office (RO) of the Department of Veterans Affairs
(VA) which continued the veteran's 10 percent disability rating for
tinnitus.

FINDINGS OF FACT

1. All evidence requisite for an equitable disposition of the
veteran's claim has been developed and obtained, and all due
process concerns as to the development of his claim have been
addressed.

2. The veteran describes his tinnitus as a bilateral constant high-
pitched tone which he rates as a 3 or 4 on a scale of 1 to 5, with
1 being mild and 5 being severe.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for tinnitus
are not met. 38 U.S.C.A. 1155, 5107 (West 1991 & Supp. 2001); 38
C.F.R. 3.321(b), 4.1, 4.21 4.3, 4.71 4.87, Diagnostic Code 6260
(2001)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

Initially, the Board notes that there was a significant change in
the law during the pendency of this appeal. On November 9, 2000,
the President signed into law the Veterans Claims Assistance Act of
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at
38 U.S.C.A. 5100 et. Seq. (West Supp. 2001). This law redefined the
obligations of VA with respect to the duty to assist and included
an enhanced duty to notify a claimant as to the information and
evidence necessary to

- 2 -

substantiate a claim for VA benefits. Implementing regulations for
VCAA have been published. 66 Fed. Reg. 45,620-32 (Aug. 29, 2001)
(to be codified as amended at 38 C.F.R 3.102, 3.156(a), 3.159 and
3.326(a)). Except for amendments not applicable with regard to this
case, the provisions of the regulations merely implement the VCAA
and do not provide any rights other than those provided by the
VCAA. 66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the
veteran's claims folder. The Board finds that the RO advised the
veteran of the evidence necessary to support his increased rating
claim. He was specifically notified by letter in June 2000 of the
evidence need to substantiate his claim and what evidence had
already been gathered on his behalf. He was also notified of laws
and regulations pertinent to his claim by means of rating
decisions, the January 2000 Statement of the Case (SOC), the March
2001 Board decision and remand, and the March 2002 Supplemental SOC
(SSOC).

Neither the veteran nor his representative has indicated the
existence of any pertinent evidence that has not already been
obtained or requested. The RO has made all reasonable efforts to
obtain relevant records adequately identified by the veteran; in
fact, it appears that all evidence identified by the veteran
relative to this claim has been-obtained and associated with the
claims folder. The RO has scheduled the veteran for VA examinations
to aid him in his claim and the reports have been associated with
his claims folder. The examination reports reflect the veteran's
disability picture such that there is more than sufficient evidence
of record to decide this claim properly and fairly. Therefore, it
is not prejudicial to the veteran to proceed to adjudicate the
claim on the current record. S@e Gilbert v. Derwinski, 1 Vet. App.
49, 56-57 (1990), Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Increased Rating for Tinnitus

In this case, the veteran has been granted a 10 percent evaluation
for tinnitus, which is the maximum schedular evaluation under the
schedular criteria for that disability.

- 3 -

See 38 C.F.R. 4.87, Diagnostic Code 6260 (2001). As the veteran is
already evaluated at the maximum schedular evaluation available, he
is not entitled to an evaluation in excess of that schedular
evaluation unless he establishes that there is a basis for an
extraschedular evaluation. See 38 C.F.R. 3.321 (2001). The RO
expressly considered referral of the case to the Under Secretary
for Benefits, or the Director, Compensation and Pension Service,
for assignment of an extraschedular rating under 38 C.F.R.
3.321(b)(1) for purposes of an award of an extraschedular rating in
the March 2002 SSOC.

An extraschedular rating provides that, to accord justice in an
exceptional case, where the schedular criteria for unemployability
are found to be inadequate, the RO may refer the claim for
assignment of an extraschedular evaluation commensurate with the
average earning capacity impairment. The governing criteria for
such an award is a finding that the case presents such an
exceptional or unusual disability picture with such related factors
as marked interference with employment or frequent periods of
hospitalization as to render impractical the application of the
regular schedular standards. 38 C.F.R. 3.321(b).

The RO determined,that no such factor was found in this case to
warrant referral of the case for extraschedular review. The veteran
has not submitted competent evidence that his tinnitus results in
disability factors not contemplated in the criteria. The August
2001 VA audio examination report reflects that the veteran
described his tinnitus as a bilateral constant high-pitched tone
which hindered his ability to fall asleep and to concentrate. The
examination report also reflects that the veteran rated his
tinnitus as a 3 or 4 on a scale of 1 to 5, with 1 being mild and 5
being severe. The VA examiner specifically stated in the August
2001 report that the veteran's tinnitus does not affect his
hearing, as the veteran had contended. And while the veteran
asserted in January 2000 correspondence that his tinnitus is so
severe that he experiences dizziness and staggering on a daily
basis, the Board notes that the veteran has not relayed these
symptoms to examiners during VA examinations. The Board
additionally notes that after a review of the claims folder, the VA
examiner noted in the August 2001 VA examination report that the
veteran exaggerated symptoms on past examinations that resulted in
incomplete test results

- 4 -

being able to be given. In fact, the August 2001 VA examination
report reflects that speech recognition scores could not be given
that day due to the invalidity of the veteran's responses.
Therefore, while the Board has noted the veteran's assertions of
dizziness and staggering, the Board does not find these assertions
to be credible due to the veteran's monetary interest in the
outcome of his appeal and his history of exaggerating symptoms. See
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board has reviewed the record under 38 C..F.R. 3.321(b). The
Board agrees with the RO that there is no evidence that warrants
further action on this question. See VAOPGCREC 6-96 (1996). The
evidence of record before the Board does not contain evidence of
"exceptional or unusual" circumstances that would preclude the use
of the regular rating schedule, noting that the veteran's tinnitus
has not required hospitalization or caused marked interference with
his employment. The Board has no reason to doubt that the veteran's
tinnitus causes him discomfort and may limit his efficiency in
certain tasks. This alone, however, does not present an exceptional
or unusual disability picture and is not reflective of any factor
that takes the veteran outside of the norm. See Moyer v. Derwinski,
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet.
App. 361, 363 (1993) (noting that the disability rating itself is
recognition that industrial capabilities are impaired). The Board
agrees that referral of the veteran's claim for an increased rating
for tinnitus, or in essence, an evaluation in excess of the maximum
schedular evaluation, to the Secretary for Benefits or to the
Director, Compensation and Pension Service, is not warranted by the
evidence of record.

Accordingly, the Board concludes that the preponderance of the
evidence weighs against the veteran's claim for an increased rating
for tinnitus. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990);
38 U.S.C.A. 5107(b). The Board has considered the doctrine of
reasonable doubt in the veteran's favor, but, as the preponderance
of the evidence is against his claim, that doctrine is not for
application. 38 U.S.C.A. 5107(b), 38 C.F.R. 4.3, 3.102 (2001).

- 5 -

ORDER

An increased rating for tinnitus is denied.

C.P. RUSSELL 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

6 -



